Exhibit 10.10.2

EIGHTH WAIVER, AMENDMENT AND FORBEARANCE AGREEMENT

This Eighth Waiver, Amendment and Forbearance Agreement (“Waiver”) is effective
as of August 16, 2004 and relates to the Warrant Agreement dated as of May 12,
2003 (the Warrant Agreement”) among NewWest Mezzanine Fund, LP (“NewWest”), KCEP
Ventures II, L.P. (“KCEP”), Convergent Capital Partners I, L.P. (“Convergent”),
James F. Seifert Management Trust dated October 8, 1992 (the “Trust”)
(collectively, the “Purchaser”) and ACT Teleconferencing, Inc. (“Holdings”), as
amended and the Note Agreement dated as of May 12, 2003 among NewWest, KCEP,
Convergent, the Trust, Holdings and certain subsidiaries of Holdings (the “Note
Agreement”). Other capitalized terms used herein and not otherwise defined shall
have the meanings ascribed to them in the Note Agreement.

Recitals

Holdings has requested that the Purchaser forbear in connection with certain
current Events of Default under the Note Agreement and agree to certain
amendments and waivers under the Warrant Agreement, subject to the terms and
conditions set forth in this Waiver, and the Purchaser has agreed to such
forbearance, amendments and waivers, on the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter stated, the parties hereby agree as follows:

1. Waivers and Amendments.

(a) Subject to the conditions set forth in this Waiver, the Purchaser hereby
waives (i) the requirement set forth in section 6 of the Warrant Agreement that
Holdings shall not, without shareholder approval, issue shares of Holdings’
common stock, no par value, for maximum proceeds of $3,500,000 and warrants to
acquire shares of Holdings common stock, no par value, to certain investors
pursuant to the resolution of the Board of Directors of Holdings dated
August 10, 2004; and (ii) the right under section 15 of the Warrant Agreement to
purchase a portion of the securities referred to in clause (i) above.

(b) The Purchaser and Holdings agree that Gavin Thomson shall no longer be
considered a “Principal” as defined in the Warrant Agreement.

(c) Item 2 of the Financial Covenants Schedule (Debt Service Coverage Ratio) is
amended to add the following sentence:

“Notwithstanding the foregoing, for the calendar quarter ending September 30,
2004, Holdings shall not permit its Debt Service Coverage Ratio, as determined
on a rolling four (4) calendar quarter basis, to be less than 0.90:1.”

(d) Section 6.3(a) of the Note Agreement is hereby amended to add the following
sentence:

“Notwithstanding the foregoing, during the period from August 16, 2004 until
December 31, 2004, Holdings, Borrower and their Subsidiaries shall not be
required to promptly pay and discharge (i) all trade accounts payable in
accordance with customary business terms (so



--------------------------------------------------------------------------------

long as accounts payable do not age significantly beyond aging as of August 16,
2004), (ii) Belgian VAT taxes for 2000 through 2004, and (iv) Texas sales and
use taxes for 1998 through 2002.”

(e) Section 6.10 of the Note Agreement, relating to Capital Expenditures, is
amended to add the following:

“Notwithstanding the foregoing, during the period from January 1, 2004 to
December 31, 2004, Holdings and Borrower may incur Capital Expenditures of up to
$1,650,000, provided that any such Capital Expenditures after August 16, 2004
are (i) set forth in a business plan provided to Purchaser and Holdings’ Board
of Directors and (ii) approved by Holdings’ Board of Directors.”

(f) Section 7.1 of the Note Agreement (Events of Default) is amended to add the
following:

“Notwithstanding the foregoing, if the Bank does not extend the October 30, 2004
maturity date of the Bank Indebtedness, then Holdings’ failure to repay all
outstanding Bank Indebtedness on October 30, 2004 (and any default under any
other Indebtedness caused by such failure to repay all outstanding Bank
Indebtedness on October 30, 2004) shall not be deemed to be an Event of Default
until the earlier of (i) the date the Bank or any other person commences any
enforcement action under the Bank Agreement or otherwise, or (ii) December 31,
2004.”

(g) The Pledged Shares schedule attached to the Pledge Agreement is hereby
amended to reduce the percentage of shares of ACT Business Solutions Ltd.
pledged by Holdings (the Pledgor) from 65% to 60%.

(h) Section 14.2 of the Warrant Agreement is amended to add the following:

“Notwithstanding the foregoing, if, on or after August 16,2004, the addition of
one or more representatives of the Institutional Holders pursuant to this
Section 14.2 causes the Boards of Directors of the Company or Services to
include more than seven members, then solely in order to add such
representatives of the Institutional Holders, the Boards of Directors of the
Company or Services may temporarily be expanded to include up to nine members.”

(i) If Borrower is in full compliance with all provisions of the Note Agreement
and this Amendment as of December 31, 2004 (and provided that no Event of
Default, other than the Specified Defaults as defined below, shall have occurred
and all such Specified Defaults shall have been cured, to the extent curable),
then all Specified Defaults shall be deemed to be waived by Purchaser as of
December 31,2004.

2. Forbearance. So long as Holdings and Services comply with all terms and
conditions of the Note Agreement, as amended by this Amendment (other than the
Specified Defaults as defined below), the Purchaser agrees to forbear, until
December 31, 2004, from (i) accelerating or demanding immediate payment of the
Obligations, and (ii) exercising remedies against Borrower under the Note
Agreement. For purposes of this Amendment, the Specified Defaults shall mean the
Events of Default set forth on Exhibit A.

 

- 2 -



--------------------------------------------------------------------------------

Such agreement to forbear is effective only for the Specified Defaults and not
for any other defaults of covenants or obligations so listed by Purchaser or for
any time periods not so listed by Purchaser.

3. Covenants of Holdings and Services. Holdings and Services agree as follows:

(a) Holdings agrees to retain an investment banker no later than September 30,
2004 to advise Holdings in connection with refinancing the Bank Indebtedness and
the Note.

(b) Notwithstanding anything to the contrary in the Note Agreement, neither
Holdings nor Services will make any principal payments on any Indebtedness on or
after August 16, 2004 other than (i) the Bank Indebtedness and, (ii) payments of
up to $40,000 per month to Compunetix in connection with the Borrower’s existing
Indebtedness to Compunetix.

(c) Not later than September 15,2004, Holdings shall raise equity financing of
at least $2,500,000.

(d) In accordance with Section 8.3 of the Note Agreement, Borrower will
reimburse the Purchaser for all reasonable expenses in connection with this
Waiver within 10 days of receiving notice from the Purchaser of such expenses.

Any failure by Holdings and Services to comply with the provisions of this
Waiver shall constitute an Event of Default under the Note Agreement.

4. Conditions to Effectiveness. The effectiveness of this Waiver is expressly
conditioned upon (i) Holdings and Borrower delivering to the Purchaser this
Waiver duly executed by Holdings, Borrower, the Co-Borrowers (ACT
Videoconferencing, Inc., ACT Proximity, Inc., and ACT Research, Inc.), and the
Principals; and (ii) evidence satisfactory to the Purchaser that all events of
default under any other promissory notes or loan agreements have been waived and
such waivers are in full force and effect.

5. Reaffirmation of Financing Documents. All terms, conditions and provisions of
the Note Agreement and the other Financing Documents are hereby reaffirmed and
continued in full force and effect and shall remain unaffected and unchanged,
except as specifically amended by this Waiver. All covenants, representations
and warranties of Holdings and Borrower in this Waiver shall survive the closing
and delivery of this Waiver. The Events of Default specified in the Note
Agreement shall continue to be the events of default under the Note. The
Purchaser’s remedies with respect to the occurrence of an Event of Default shall
continue to be as set forth in the Note Agreement and in the Financing
Documents.

6. Representations and Warranties. Holdings and Borrower represent and warrant
to the Purchaser that (i) they have full power and authority to consummate this
Waiver and the execution and delivery by Holdings of this Waiver have been duly
and properly made and authorized, (ii) this Waiver and the Financing Documents
to which Holdings and Borrower are a party each constitutes a valid and binding
obligation of Holdings and Borrower, enforceable against Holdings and Borrower
in accordance with its respective terms, (iii) the execution and delivery of
this Waiver will not violate any provisions of any law or any order of any court
or governmental authority or agency and will not conflict with or result in any
breach of any of the terms, conditions or provisions of, or constitute a default
under Holdings and Borrower’s articles of incorporation or bylaws or any
indenture or other agreement or instrument to which Holdings or Borrower is a
party or by which they may be bound or result in the imposition of any Liens or
encumbrances on any of its property (other than as contemplated in the other
Financing Documents and as

 

- 3 -



--------------------------------------------------------------------------------

contemplated hereby), (iv) no approval, consent or withholding of objection on
the part of any regulatory body, federal, state or local, is necessary in
connection with the execution and delivery by Holdings of this Waiver,
(v) Holdings and Borrower have no defense, offset or counterclaim with respect
to the payment of any sum owed to the Purchaser, or with respect to the
performance or observance of any warranty or covenant contained in the Financing
Documents, and the Purchaser has performed all obligations and duties owed to
Holdings and Borrower through the date of this Waiver, and (vi) other than the
Specified Defaults, there is no Default or Event of Default.

7. General Release. In consideration of, among other things, the Waiver provided
for herein, each of Holdings, Borrower and the Principals, on behalf of itself
and its stockholders and other Affiliates and their successors and assigns
(collectively, the “Releasors”), hereby forever waives, releases and discharges
to the fullest extent permitted by law any and all claims (including, without
limitation, cross claims, counterclaims, rights of set-off and recoupment),
causes of action, demands, suits, costs, expenses and damages (collectively, the
“Claims”), that any Releasor now has or hereafter may have, of whatsoever nature
and kind, whether known or unknown, whether now existing or hereafter arising,
whether arising at law or in equity, against the Purchaser and any of their
affiliates, partners, shareholders and “controlling persons” (within the meaning
of the federal securities laws), and their respective successors and assigns and
each and all of the officers, directors, employees, agents, attorneys and other
representatives of each of the foregoing (collectively, the “Releasees”), based
in whole or in part on facts, whether or not now known, existing on or before
the execution of this Waiver. In entering into this Waiver, Holdings, Borrower
and the Principals have consulted with and been represented by counsel and
expressly disclaim any reliance on any representations, acts or omissions by any
of the Releasees and hereby agree and acknowledge that the validity and
effectiveness of the release set forth above does not depend in any way on any
such representations, acts and/or omissions or the accuracy, completeness or
validity thereof. The provisions of this Section shall survive the termination
of the Note Agreement and the other Financing Documents and payment in full of
the Obligations.

8. Governing Law. This Waiver and all matters concerning this Waiver shall be
governed by the laws of the State of Colorado for contracts entered into and to
be performed in such state without regard to principles of conflicts of laws.

9. Entire Agreement. Except as modified by this Waiver, the Note Agreement and
the Financing Documents remain in full force and effect. The Note Agreement,
together with the other Financing Documents, embody the entire agreement and
understanding among the parties to this Waiver, and supersedes all prior
agreements and understandings among the parties relating to the subject matter
of the Note Agreement and the Financing Documents as modified by this Waiver.

10. Counterparts; Telecopy Execution. This Waiver may be executed in any number
of separate counterparts, each of which, when taken together, shall constitute
one and the same instrument, admissible into evidence, notwithstanding the fact
that all parties have not signed the same counterpart. Delivery of an executed
counterpart of this Waiver by facsimile shall be equally as effective as
delivery of a manually executed counterpart of this Waiver. Any party delivering
an executed counterpart of this Waiver by facsimile shall also deliver a
manually executed counterpart of this Waiver, but the failure to deliver a
manually executed counterpart shall not affect the validity, enforceability, and
binding effect of this Waiver.

 

- 4 -



--------------------------------------------------------------------------------

[Signature page follows]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Waiver effective as of
the day, month and year first above written.

 

HOLDINGS: ACT Teleconferencing, Inc. By   LOGO [g46462img_003.jpg] Its   CEO
BORROWER/SERVICES: ACT Teleconferencing Services, Inc. By   LOGO
[g46462img_003.jpg] Its   CEO CO-BORROWER: ACT VideoConferencing, Inc. By   LOGO
[g46462img_003.jpg] Its   CEO CO-BORROWER: ACT Proximity, Inc. By   LOGO
[g46462img_003.jpg] Its   CEO CO-BORROWER: ACT Research, Inc. By   LOGO
[g46462img_003.jpg] Its   CEO PRINCIPALS: LOGO [g46462img_003.jpg] Gene Warren
LOGO [g46462img_004.jpg] Gerald D. Van Eeckhout



--------------------------------------------------------------------------------

Accepted as of the date of this Waiver: INVESTORS:

NEWWEST MEZZANINE FUND LP

By Touchstone Capital Group LLLP, General Partner

LOGO [g46462img_005.jpg] David L. Henry, Managing General Partner

KCEP VENTURES II, L.P.

By KCEP II, LC, General Partner

LOGO [g46462img_006.jpg] Terry Matlack, Managing Director

CONVERGENT CAPITAL PARTNERS I, L.P.

By Convergent Capital, LLC, General Partner

LOGO [g46462img_007.jpg] Keith S. Bares, Executive Vice President

JAMES F. SEIFERT MANAGEMENT TRUST DATED OCTOBER 8,1992

By James F. Seifert and Nancy L. Seifert, as Trustees and not individually

LOGO [g46462img_008.jpg] James F. Seifert, Trustee LOGO [g46462img_009.jpg]
Nancy L. Seifert, Trustee



--------------------------------------------------------------------------------

Exhibit A

Specified Defaults

 

1. Failure to meet required Debt Service Coverage for the calendar quarter
ending June 30, 2004.

 

2. Failure to timely pay accounts payable (Note Agreement Section 6.3(a)).

 

3. Failure to timely file Belgian statutory accounts and VAT tax returns for the
years 2000 through 2004 and to timely file Belgian income tax returns for the
years 2000 through 2003 (Note Agreement Section 6.3(a)).

 

4. Failure to timely pay Belgian VAT taxes for the years 2001 through 2003 (Note
Agreement Section 6.3(a)).

 

5. Failure to pay Texas sales/use taxes for the years 1998 through 2002 (Note
Agreement Section 6.3(a)).

 

6. Payment of Restricted Junior Payments to Holdings to permit Holdings to meet
various debt service obligations at a time when one or more Events of Default
exist (Note Agreement Section 6.9(d)).

 

7. Amendment of the terms of the Bank Indebtedness on March 31, 2004 and May 30,
2004 without Purchaser’s consent (Note Agreement Section 6.12).

 

8. Failure to use proceeds of the Note as required by the Use of Proceeds
Schedule.

 

9. Failure to hold a board meeting of Services during the quarter ended June 30,
2004 (Warrant Agreement Section 14.1).